Citation Nr: 1142692	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  09-11 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for psoriasis, to include as due to an undiagnosed illness.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected right ankle injury with traumatic arthritis.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression and to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claims.  

The Veteran filed a claim of entitlement to service connection for depression with loss of memory and concentration. Although service connection for any other psychiatric disability has not been expressly claimed by the Veteran, the Board contemplates his original claim to include all acquired psychiatric disabilities.  See Clemons v. Shinseki, 22 Vet. App.128 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him].

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in September 2009.  A copy of the hearing transcript has been associated with the claims folder.

The issues of entitlement to a disability rating in excess of 10 percent for service-connected right ankle injury with traumatic arthritis and entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent and probative evidence that positively associates the Veteran's currently-diagnosed psoriasis to his military service is approximately balanced with negative evidence on the same issue.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the Veteran's currently diagnosed psoriasis was incurred in military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for psoriasis, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  


Service connection for psoriasis

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

In order to establish service connection for the claimed disorder, there must be, generally, (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the competent evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

Here, the Veteran claims that service connection for psoriasis is warranted because he incurred such a disorder as a result of his military service.  See, e.g., the Veteran's claim for VA benefits dated in January 2006. 

It is undisputed that the Veteran currently suffers from psoriasis, which is documented in the Veteran's evaluation and treatment records.  See, e.g., a VA treatment record dated in March 2007.

The Board notes that service treatment records do not indicate that the Veteran was diagnosed with psoriasis during his period of military service.  However, after reviewing the claims folder, the Board believes that service connection may granted based on post service initial diagnosis.  See 38 C.F.R. § 3.303(d), discussed above.  

The Veteran asserts that, during his period of military service in Germany in or about May 1992, he noticed a little "scab" on his body.  He did not think anything of it.  However, as time went on he had more of them and they did not go away, getting worse and bigger.  Then in November 1992, he underwent VA examination the scabbing was diagnosed as psoriasis, 4 months after service separation.  See the November 1992 VA examination; September 2009 Board hearing transcript, pgs. 8-11.   

Although the Veteran's service treatment records do not reflect complaints of or treatment for a skin disorder, and the service separation medical examination in May 1992 affirmatively noted that the Veteran's skin was normal and he denied that he had ever had skin disease, the Board notes that the Veteran remains competent to describe his observations.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report observing lesions or scabs on his body.  As such, the Board therefore considers his statements regarding these observations to be credible and consistent with his military service.  The Board bears in mind that by the Veteran's testimony, his scab in service was small and that he did not think anything of it at time. 

The Board has no reason to disbelieve the Veteran's contentions regarding a continuity of symptomatology since service, which are consistent with the evidence of record.  In rendering a diagnosis of psoriasis, the November 1992 VA examiner noted the extent of the condition as follows:  "multiple lesions involving the extensor surfaces of the elbows, knees and shins.  The lesions are 2X2 and some are 2X3 cm., typical psoriatic lesions.  Also five mm. lesions involving the face and ears.  Also a few lesions involving the scalp."  

The November 1992 VA examination is consistent with the Veteran's testimony, which is reflective of a continuity of psoriasis symptomatology following discharge from service.  As such, the Board finds the November 1992 VA examination to be of great probative value with respect to the Veteran's continuity of psoriasis symptomatology.  

Based on the above-cited evidence, the Board has no reason to doubt the Veteran's assertions that he incurred psoriasis during service, has continued to experience this symptomatology since then, and now has a diagnosis of psoriasis.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Although the condition was initially diagnosed after discharge, there is an approximate balance of positive and negative evidence regarding service connection.  Service connection is, therefore, established.  The benefit sought on appeal is accordingly allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.303 (d). 


ORDER

Entitlement to service connection for psoriasis is granted.


REMAND

Higher evaluation for right ankle disability

The evidence of record shows that the Veteran was last afforded a VA examination in June 2006 as to his service-connected right ankle disability.  The Veteran essentially contends that his service-connected disability has since increased in severity.  See the July 2010 Board hearing transcript, pgs. 3, 15.  In particular, the Veteran asserts that he now experiences constant pain in his right ankle as opposed to occasional pain.  He also testified that he cannot drive for more than 45 minutes at a time if his foot is in the same position without it stiffening up.  He further stated that he must wear hiking boots when at work due to the right ankle pain.    

Accordingly, the Board finds that a contemporaneous VA examination is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse]; see also Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination].

Service connection for an acquired psychiatric disorder

For reasons expressed immediately below, the Board finds that the issue of entitlement to an acquired psychiatric disorder, to include depression as well as loss of memory and concentration and to include as due to an undiagnosed illness, must be remanded for additional evidentiary development.

Reasons for remand

During the above-referenced Travel Board hearing in September 2009, the Veteran discussed his depression and claimed that his symptoms had persisted since service.  He also indicated that he had undergone mental health evaluation at a VA outpatient clinic (Brecksville) in 1993 or 1994, but that he never received the results of that evaluation.  Nor are they on file.  Although a first and second request for these Brecksville records is of record, it is unclear as to whether these records are available, because the negative reply that was requested if no records are available was not received.  .

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Further, the Board notes that the Veteran testified that he received treatment for his acquired psychiatric disorder from the Eastside Vet Center in the "last couple months" preceding the hearing.  See the September 2009 Board hearing transcript, pgs. 6-7. However, these records are not associated with the Veteran's claims folder.

The Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran's assessed (on March 2007 VA treatment) depression, or any other acquired psychiatric disorder, is etiologically related to his active military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2011) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his right ankle disability and any psychiatric disorder since service.  Of particular interest are medical records from the Eastside Vet Center.  After obtaining proper authorization, the RO should attempt to obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

The RO should also again request any VA Brecksville treatment records from 1993 to 1994 pertaining to the Veteran's psychiatric disorder(s).  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, then the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.
  
2. Right ankle disability
Thereafter, the RO should schedule the Veteran for a VA examination for his service-connected right ankle injury with traumatic arthritis.  The claims folder is to be provided to the examiner for review in conjunction with the examination.  

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected right ankle disability as well as any orthopedic manifestations.  In particular, the examiner should indicate the point during range of motion testing that motion is limited by pain.  

Consideration should be given to any loss due to reduced or excessive excursion, or due to decreased strength, speed, or endurance, as well as any functional loss due to absence of necessary structures, deformity, adhesion, or defective innervation.  In particular, the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  The examiner's inquiry in this regard should not be limited to muscles or nerves, but should include all structures pertinent to movement of the joint.

It is important for the examiner's report to include a description of the above factors that pertain to functional loss due to the right ankle disability that develops on use.  

Based on current examination of the Veteran as well as review of the evidence of record to include postservice treatment reports and prior physical examinations of the Veteran, the examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain in detail why an opinion cannot be provided without resort to speculation.

3. Acquired psychiatric disorder
Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorder(s).  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a)  Identify any current acquired psychiatric disorder.

b)  For each acquired psychiatric disorder identified,  provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include his in-service treatment for anxiety.
 
The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.
   
4. When the development requested has been completed,             the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
D.B. WEISS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


